Title: Thomas Jefferson to Thomas Jefferson Randolph, 20 June 1809
From: Jefferson, Thomas
To: Randolph, Thomas Jefferson


          Dear Jefferson  Monticello June 20. 09.
          In the even current of a country life few occurrences arise of sufficient note to become the subject of a letter to a person at a distance. it would be little interesting to such an one to be told of the distressing drought of the months of April & May, that wheat & corn scarcely vegetated and no seeds in the garden came up; that since that we have had good rains but very cold weather, so that prospects are disheartening for the farmer & little better to the gardener Etc Etc yet these circumstances excite a lively interest on the spot, & in their variations from bad to good, & the reverse fill up our lives with those sensations which attach us to existence, altho’ they could not be the subject of a letter to a distant friend. hence we write to you seldom, & now after telling you we are all well, I have given you all our news which would be interesting to you. but tho’ we do not write, we think of you, & have been for some time counting the days before you will be with us. the death of Dr Woodhouse & loss of his lectures leave no inducement to protract your stay after the Botanical lectures are ended, for I do not think the mineralogical course important enough for that. we shall expect you therefore when the botanical course is finished.  in the mean time it is necessary I should know the state of your funds. before I left Washington I remitted to mr Peale what I supposed would suffice during your stay: but having made some draughts on you, & the one for Lemaire more considerable than I had expected, there will probably be a deficiency. your Mama desires you will get for Mary a little book she has seen advertised, called the Adventures of Mary & her cat. anticipating the pleasure of your return, & assuring you of the pleasure happiness it will give us to have you again among us, to the salutations of the family I add only my own affectionate Adieux.
          
            Th:
            Jefferson
        